Citation Nr: 0721419	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  02-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1979.  
The veteran died in December 1996; the appellant is advancing 
her claim as the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2005, the Board denied entitlement to the issues 
listed hereinabove.  The appellant filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in May 2006, the Court vacated the 
Board's April 2005 decision and remanded the case to the 
Board for compliance with the instructions in the May 2006 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

As detailed in the May 2006 Joint Motion for Remand, in 
August and September 2003 additional evidence was received by 
the Board, prior to issuance of the April 2005 Board 
decision.  Such new evidence was not reviewed by the RO prior 
to adjudication by the Board.  Correspondence was issued to 
the appellant in May 2007 with regard to waiver of RO 
preliminary review of the new evidence; however, to date the 
appellant has not responded.  Thus, a remand is necessary for 
RO review of the new evidence.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to all issues on appeal.  VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies her of the 
evidence and information necessary to support her claims must 
be issued to the appellant.  Along with ensuring proper VCAA 
notice pertaining to her claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the appellant that an 
effective date for the award of benefits will be assigned if 
any of the benefits are awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the appellant of the 
evidence necessary to substantiate her 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant should also be 
advised to submit all pertinent evidence 
in her possession.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should review the claims 
files, to include the evidence received 
by the Board in August and September 
2003, and any other evidence received 
since the most recent statement of the 
case and/or supplemental statement of the 
case, and determine if the benefits 
sought on appeal are warranted.  If the 
benefits remain denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




